Citation Nr: 0712038	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy, left lower
extremity.

4.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, including as secondary to 
the claimed peripheral neuropathy of the right and left lower 
extremities.

5.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, including as secondary to 
the claimed peripheral neuropathy of the right and left lower 
extremities.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for claimed dizzy 
spells.

8.  Entitlement to service connection for claimed joint 
problems, including as secondary to the claimed peripheral 
neuropathy of the right and left lower extremities.

9.  Entitlement to service connection for a back condition, 
including as secondary to the claimed peripheral neuropathy 
of the right and left lower extremities.

10.  Entitlement to service connection for prostate problems.

11.  Entitlement to service connection claimed breathing 
problems.

12.  Entitlement to service connection for a heart condition, 
including as secondary to the claimed peripheral neuropathy 
of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had had active duty from January 1954 to January 
1956.  

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2004 rating decision by 
the Hartford, Connecticut Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for peripheral 
neuropathy, right upper extremity; peripheral neuropathy, 
right lower extremity; peripheral neuropathy, left upper 
extremity; peripheral neuropathy, left lower extremity; 
hypertension; a heart condition; headaches; claimed dizzy 
spells; claimed joint problems; a back condition; prostate 
problems; claimed breathing problems; and found no new and 
material evidence had been presented to reopen a claim for 
service connection for hypertension last denied by the RO in 
January 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2006).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5) (2006).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


A remand of this matter is necessary in order to comply with 
VA's duty to assist the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).   The veteran has 
indicated he has been receiving 100 percent Social Security 
Administration ("SSA") disability benefits since October 
1991.  In March 2006, the veteran provided a copy of his SSA 
award letter to the Board.  However, the veteran's SSA 
records are not presently associated with the claims file and 
there is no evidence of record that the RO attempted to 
obtain the veteran's SSA records as required.  38 U.S.C.A. § 
5103A(b)(1), Lind v. Principi, 3 Vet. App.  493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, the 
administration's findings are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Therefore, this case is remanded for purposes of obtaining 
the veteran's SSA records.

With regard to the veteran's application to reopen a claim of 
service connection for hypertension, the veteran has not been 
provided the laws and regulations pertaining to the reopening 
of claims.  The veteran also alleges that the majority of his 
claims for service connection were secondarily caused by the 
bilateral lower extremity disorders, for which he also seeks 
service connection.  The veteran has not been provided with 
the laws and regulations regarding secondary service 
connection.  

Accordingly, this case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain the 
veteran's Social Security 
Administration disability file.  If 
after attempting to obtain the RO is 
unable to secure same, the facility 
should provide a negative response if 
records are not available and under the 
VCAA, the RO/AMC must document whether 
further efforts to obtain these records 
would be futile.

2.  After receiving the SSA disability 
file, the RO/AMC should readjudicate 
the veteran's claims on all appropriate 
theories of entitlement, including 
direct and secondary service 
connection.  Specifically with regard 
to the veteran's application to reopen 
the claim of service connection for 
hypertension, the RO/AMC must make 
specific findings as to whether new and 
material evidence has been submitted.  
If any benefit sought on appeal is not 
resolved to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case in accordance 
with 38 U.S.C.A. § 7105 (West 2002) 
that summarizes the pertinent evidence 
and reflects the reasons and bases for 
the decisions reached.  Included in the 
SSOC should be copies of the relevant 
laws and regulations relating to the 
reopening of claims by the submission 
of new and material evidence and 
secondary service connection.  The 
veteran and his representative should 
be afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




